UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7225


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CESAR SIERRO-PINEDA, a/k/a Desiderio Ramirez Duarte, a/k/a Desiderio
Pineda Duarte,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:11-cr-00022-KDB-1; 5:14-cv-00063-
KDB)


Submitted: January 17, 2020                                       Decided: January 24, 2020


Before WILKINSON and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cesar Sierro-Pineda, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cesar Sierro-Pineda appeals the district court’s order construing his Fed. R. Civ. P.

60(b) motion as an unauthorized successive 28 U.S.C. § 2255 (2018) motion and

dismissing it for lack of jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we deny a certificate of appealability as unnecessary and affirm. See

United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015) (“[W]e need not issue a COA

before determining whether the district court erred in dismissing [a] purported Rule 60(b)

motion as an unauthorized successive habeas petition.”). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2